Citation Nr: 1819341	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-02 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating from September 26, 2003, to February 5, 2008; an initial rating in excess of 10 percent from February 6, 2008, to March 17, 2010; an initial rating in excess of 20 percent from May 1, 2012, to September 11, 2015; and initial rating in excess of 40 percent from September 12, 2015, for degenerative disc disease at L5-S1 (a low back disability).

2.  Whether the discontinuance of a total disability for individual unemployability (TDIU) effective from September 1, 2015, was proper.

3.  Whether the discontinuance of basic eligibility for Dependents Educational Assistance (DEA) under Chapter 35 of Title 38 of United States Code, effective from September 1, 2015, was proper.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a February 2009 decision, the Board granted service connection for a low back disability.  This grant of service connection was effectuated in an April 2009 rating decision, in which the RO established service connection for a low back disability (diagnosed as degenerative disc disease L5-S1), rated non-compensable (zero percent) from September 26, 2003, and rated 10 percent from February 6, 2008.  The Veteran filed a Notice of Disagreement in April 2008 contesting the ratings assigned for this disability.

In a June 2010 rating decision the Veteran was granted a temporary total rating based on a surgical procedure for the service-connected low back disability, which necessitated a period of convalescence beginning on March 18, 2010, and ending on April 30, 2010, with the 10 percent rating for the low back disability restored on May 1, 2010.  38 C.F.R. § 4.30.

The RO furnished the Veteran a Statement of the Case (SOC) in January 2012, which addressed the non-compensable and 10-percent ratings for the Veteran's low back disability that were assigned prior to and after February 6, 2008.  The Veteran filed a Substantive Appeal (VA Form 9) in January 2012.

In a September 2012 rating decision, the RO increased the rating for the Veteran's low back disability from 10 to 20 percent disabling, effective May 1, 2012.  See also September 2015 Supplemental Statement of the Case.  In a December 2015 rating decision, the RO increased the rating for the Veteran's low back disability from 20 percent to 40 percent disabling, effective September 12, 2015.  See also December 2015 Supplemental Statement of the Case.

Additional evidence was added to the record after the issuance of the December 2015 Supplemental Statement of the Case pertaining to the Veteran's low back disability in the form of a June 2017 VA examination.  The Board finds that this evidence is relevant such that an issuance of a supplemental statement of the case is required as set forth is 38 C.F.R. § 19.37(a).

In a January 2013 rating decision, the RO proposed to discontinue the award of a TDIU rating and to proposed discontinue the Veteran's eligibility for DEA, on the grounds that the September 2012 rating decision, which established the grant of a TDIU rating and eligibility for DEA, was clear and unmistakable error.  In February 2013, the RO sent the Veteran notice of the proposed discontinuance of such VA benefits and informed him of his right to submit additional evidence as well as his right to predetermination hearing.  Later, in February 2013, the Veteran requested a personal hearing with respect to the proposed discontinuance of his VA benefits.

Notably, in the content of a letter dated February 26, 2014, notifying the Veteran of a hearing, the RO apparently acknowledged its receipt of an appeal in February 2014 with respect to the TDIU issue.  The Board will construe such written acknowledgment as a Notice of Disagreement.  See 38 C.F.R. §§ 20.2, 20.102(b)(2017).

In a June 2015 Supplemental Statement of the Case (SSOC) the RO addressed the TDIU issue, which the Board accepts as the SOC, and thus waives the filing of a Substantive Appeal pursuant to the ruling in Percy.  See Percy v. Shinseki, 23 Vet. App. 37, 43 (2009).  The United States Court of Appeals for Veterans Claims (Court) has held in Percy, that an untimely substantive appeal "does not bar the Board's jurisdiction over a matter."  The Board finds that the facts of this Veteran's case fall squarely within the parameters of the holding in Percy, as the RO continued to acknowledge and address the TDIU issue as if it had been appealed and accepted with a waiver of a timely perfection.  The Court in Percy further held that although a substantive appeal was not timely filed, the filing of a substantive appeal is not a jurisdictional requirement; the filing of a timely substantive appeal may be waived; and where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal.  Percy, supra.  As such, the actions of the RO in this case (announcing the adverse adjudication of the TDIU issue in both the June 2015 and December of 2015 SSOCs along with the another appealed issue for an increased rating) all indicated that the RO had waived the Veteran's timely filing of his substantive appeal, thereby giving greater indication that the Veteran's appeal should have been forwarded to the Board for disposition.  See also 38 C.F.R. §§ 20.2, 20.102(b).

In addition, the issue concerning the propriety of the discontinuance of the Veteran's eligibility for DEA may be reasonably inferred from the evidence of record.  See generally Roberson v. Prinicipi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (VA is obligated to consider an issue that is reasonably inferred by the evidence of record).  Therefore, the Board will construe the issues, for purposes of this appeal, as listed on the cover page.

In April 2012, May 2014 and February 2015, the Veteran testified at informal hearings at the Jackson, Mississippi RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issue of entitlement to higher initial ratings for a low back disability, with respect to the staged periods of time, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA did not meet its burden of establishing by clear and convincing evidence actual employability on the part of the Veteran; the discontinuance of the TDIU rating from September 1, 2015, was improper.

2.  Since the Veteran was entitled to a TDIU rating, which was determined to be permanent in nature, the discontinuance of the ancillary award of DEA from September 1, 2015, was improper.


CONCLUSIONS OF LAW

1.  The criteria for discontinuance of the award of TDIU, which was determined to be permanent in nature, have not been met; restoration is warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105(e), 3.343(c) (2017).

2.  The criteria for discontinuance of the ancillary award of DEA have not been met; restoration is warranted.  38 U.S.C. §§ 3500 et seq. (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

BACKGROUND AND ANALYSIS 

The Veteran filed an application dated January 2012, stating that he was a letter carrier with the Unites States Postal Service from November 1994 through November 2011.  The Veteran alleges that his service-connected heart condition, PTSD, and lower back condition prevent him from maintaining gainful employment.  The Veteran is service-connected for coronary artery disease, degenerative disc disease, tinnitus, lower left extremity radiculopathy, right L5 radiculopathy secondary to 9 mm synovial cyst extending from the facet on the right side at L4-5 with mild osteoarthritis and ligamentum flavum hypertrophy, residuals of a shell fragment wound of the left lower extremity, residuals of a shell fragment wound of the right calf muscle group XI, and residual scars from coronary artery bypass surgery.  The Veteran testified that he has a 12th grade education and no computer skills.  See February 2015 Hearing Transcript.  

The Veteran submitted two buddy statements in January 2012, from his former coworkers, stating that they observed the Veteran's difficulty handling emotions, and one statement noted that the Veteran lashed out at his coworkers.  

A November 2009 VA examination of the Veteran's PTSD showed that the Veteran had a 45 GAF score, and displayed poor impulse control, panic attacks, depression, anxiety, chronic sleep impairment, isolative behavior, hypervigilance, intrusive thoughts, and anhedonia.

In May 2012, the Veteran underwent a VA examination on his low back, during which the examiner noted that the Veteran's thoracolumbar spine condition would limit lifting and prolonged sitting.

In June 2012, the Veteran underwent a VA examination pertaining to his heart disability.  The examiner stated that the Veteran has a very active lifestyle including hunting, fishing, housework, and yardwork, and that jogging makes the Veteran short of breath.  The examiner also noted that the Veteran's ischemic heart disease status/post  coronary artery bypass graft with shortness of breath and chest tightness on moderate to severe exertion does render him unable to gain and maintain a gainful physical but not sedentary employment.

In June 2012, the Veteran also underwent another VA PTSD examination, during which the examiner noted occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran's report of retiring from work because the Veteran did not feel that he was able to adequately adjust to the stress of the job.  The Veteran stated that he had a lot of disagreements as the job became more and more stressful, and that his heart "slowed him up" at work.  The examiner opined that the Veteran does not appear to be unemployable due solely to PTSD, as he maintained his job for 18 years and only retired when his stress level escalated beyond his coping ability, and that it is likely that his physical issues reduced his ability to cope to higher levels of stress.

The Veteran also underwent an examination for his service connected tinnitus in June 2012, during which the examiner stated that the Veteran's service tinnitus was aggravating, but would not prevent him from working.  

During a June 2012 VA examination on the Veteran's muscle group XI, the examiner noted that the Veteran's muscle group XI injury would not render him incapable of working. 

The Veteran's June 2012 VA peripheral nerves examination report notes the right lower extremity radiculopathy would render the Veteran unable to maintain physical employment, but not sedentary employment.  

The Veteran's June 2012 VA scar examination report noted that the Veteran's service connected scars do not impact his employment.  

In a September 2012 rating decision, the RO granted entitlement to a TDIU rating, which was determined to be permanent in nature, effective December 1, 2011 (the date following the Veteran's retirement), and also granted basic eligibility for Dependents' Educational Assistance (DEA) as an ancillary benefit, effective December 1, 2011.

In a January 2013 rating decision, the RO determined that the September 2012 rating decision contained clear and unmistakable errors regarding the awards of TDIU and DEA assistance, and thus proposed a termination of both benefits, stating that a rating decision issued in July 2012 denied a TDIU rating based upon the same evidence that was considered in the September 2012 rating decision to grant the claim.

The Veteran testified at a February 2015 predetermination hearing, during which he testified that he could not handle the pressures and changes at his job prior to his retirement.  He testified that more of the job was becoming computer based, and that he did not have the technological capabilities to keep up, and does not know how to send a phone text.  

In a rating decision dated June 2015 the RO stated that the Veteran's hearing testimony was considered, but was insufficient to overturn the decision to terminate the TDIU rating and DEA benefits.

A September 2015 VA examination report on the Veteran's low back disorder reflects that the Veteran's thoracolumbar spine condition impacts the Veteran's ability to work, as it causes pain with heavy lifting at the waist. 

A June 2017 Spine examination indicated that the Veteran's thoracolumbar spine disability impacts his ability to work in that the functional impact of each condition is burning, tingling, and pain to the legs, making standing, walking, squatting, sitting, and bending over difficult. 

Under the laws administered by VA, in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of 38 C.F.R. § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  38 C.F.R. § 3.343(c)(1) (2017).  VA must abide by specific procedural protections that apply when a veteran's rating is reduced.  38 C.F.R. § 3.105(e).  The RO sent the Veteran a notice letter in February 2013, which satisfied the special procedural requirements outlined in 38 C.F.R. § 3.105(e).

The above evidence presents both positive and negative evidence regarding the Veteran's claim for TDIU.  On one hand, multiple examiners have stated that the Veteran can perform sedentary employment.  On the other hand, the Veteran has presented testimony that he does not have the education nor the experience needed to perform computer-based tasks, as he has a 12th grade education and reports not even having the capability to send a text message.  See February 2015 Hearing Testimony.  Furthermore, a June 2017 examiner stated that the Veteran's back condition makes sitting painful, and his heart condition produces shortness of breath and chest tightness on moderate to severe exertion.  Multiple examiners have stated that the Veteran is unable to perform extremely physical labor, and the Veteran was a mail carrier, which is a physically laborious profession.  Although each examiner commented on whether the Veteran was capable of working due solely to that service-connected condition examined, none of them addressed whether the Veteran was actually employable due to the combined effect of his service-connected conditions, which was the apparent basis for the award of a TDIU rating in the September 2012 rating decision (finding the Veteran to be unemployable due to the combined effect of his back, heart, and PTSD).  

The evidence is in equipoise as to whether the Veteran's service connected conditions prevent him from securing or maintaining gainful employment.  Therefore, the evidence is at least debatable as to whether the Veteran was in fact employable.  For that reason, VA cannot overcome its burden of establishing, by clear and convincing evidence, actual employability on the part of the Veteran.  38 C.F.R. § 3.343(c)(1).  As such, the discontinuance of the TDIU rating was improper, and restoration of the TDIU rating as well as the ancillary award of DEA is warranted effective from September 1, 2015.



ORDER

Entitlement to a restoration of a total disability rating based on individual unemplpyability due to the service-connected disabilities, effective from September 1, 2015, is granted.

Entitlement to a restoration of the ancillary award of basic eligibility for Dependents Educational Assistance under Chapter 35 of Title 38 of United States Code, effective from September 1, 2015, is granted.


REMAND

Additional evidence was added to the record after the issuance of the December 2015 Supplemental Statement of the Case pertaining to the Veteran's low back disability in the form of a June 2017 VA examination.  The Board finds that this evidence is relevant such that an issuance of a supplemental statement of the case is required as set forth is 38 C.F.R. § 19.37(a).  


Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the claim for higher initial ratings for a back disability, diagnosed as degenerative disc disease at L5-S1 (rated non-compensable rating prior to February 6, 2008; 10 percent disabling prior to May 1, 2010, exclusive of the period for the temporary total rating based upon convalescence; 20 percent disabling prior to September 12, 2015; and 40 percent disabling from September 12, 2015), with consideration of the newly submitted June 2017 Disability Benefits Questionnaire.

2.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


